1324503

oO Oo SN DBD FH Ff WS NY eS

et
NH — &

14
15
16
17
18
19
20
21
ae
23
24
25
26
27
28

Case 5:17-cv-00220-LHK Document 1495-1 Filed 05/28/19 Page 1 of 4

KEKER, VAN NEST & PETERS LLP
Robert A. Van Nest (SBN 84065)
rvannest@keker.com

Eugene M. Paige (SBN 202849)
epaige@keker.com

Cody S. Harris (SBN 255302)
charris@keker.com

Justina Sessions (SBN 270914)
jsessions@keker.com

633 Battery Street

San Francisco, CA 94111-1809
Telephone: (415) 391-5400
Facsimile: (415) 397-7188

CRAVATH, SWAINE & MOORE LLP
Gary A. Bornstein (pro hac vice)
gbornstein@cravath.com

Yonatan Even (pro hac vice)
yeven@cravath.com

825 Eighth Avenue

New York, NY 10019-7475
Telephone: (212) 474-1000

Facsimile (212) 474-3700

Attorneys for Defendant
QUALCOMM INCORPORATED

MORGAN, LEWIS & BOCKIUS LLP
Richard S. Taffet (pro hac vice)
richard.taffet@morganlewis.com

101 Park Avenue

New York, NY 10178-0060
Telephone: (212) 309-6000
Facsimile: (212) 309-6001

MORGAN, LEWIS & BOCKIUS LLP
Willard K. Tom (pro hac vice)
willard.tom@morganlewis.com

1111 Pennsylvania Avenue, NW
Washington, DC 20004-2541
Telephone: (202) 739-3000
Facsimile: (202) 739-3001

MORGAN, LEWIS & BOCKIUS LLP
Geoffrey T. Holtz (SBN 191370)
gholtz@morganlewis.com

One Market Plaza, Spear Street Tower
San Francisco, CA 94105-1596
Telephone: (415) 442-1000
Facsimile: (415) 442-1001

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION

FEDERAL TRADE COMMISSION,
Plaintiff,
Vv.

QUALCOMM INCORPORATED, a
Delaware Corporation,

Defendant.

Case No. 5:17-cv-00220-LHK-NMC

DECLARATION OF ALEX ROGERS IN
SUPPORT OF MOTION TO STAY

Courtroom 8, 4" Floor
Hon. Lucy H. Koh

Dept:
Judge:

Date Filed: January 17, 2017
Trial Date: January 4, 2019

 

 

 

 

 

DECLARATION OF ALEX ROGERS IN SUPPORT OF MOTION TO STAY
Case No. 5:17-cv-00220-LHK-NMC

 

 

 
1324503

10
11
12

14
15
16
17
18
19
20
21
22
23
24
25
26
at
28

 

 

Case 5:17-cv-00220-LHK Document 1495-1 Filed 05/28/19 Page 2 of 4

DECLARATION OF ALEX ROGERS
I, Alex Rogers, declare and state that:

1. Iam President of Qualcomm Technology Licensing (“QTL”), an operating segment of
Defendant Qualcomm Incorporated (“Qualcomm”). I submit this declaration in support of
Qualcomm’s Motion to Stay. I have personal knowledge of the facts set forth herein. If called
upon as a witness in this action, I could and would testify competently thereto.

2. Iam responsible for the general management of Qualcomm’s intellectual property
licensing business. In addition to my general management and oversight responsibilities, I have
personally participated in intellectual property licensing negotiations on behalf of Qualcomm.

3. Ihave reviewed the Court’s Findings of Fact and Conclusions of Law (“Order”) and
Judgment issued on May 21, 2019.

4. Qualcomm has been licensing for approximately three decades. The Court’s Order
requires Qualcomm to license its intellectual property in a way that it has not done before:
exhaustively licensing Qualcomm’s cellular standard-essential patents (““SEPs”) for the purpose
of making and selling components such as cellular modem chips.

5. Should the Court’s Order not be stayed, Qualcomm could be required to enter into a
number of new licenses that would differ significantly from the licenses entered into by
Qualcomm in the past, as well as from those entered into by the other major cellular SEP holders
of which I am aware. Compelling exhaustive licensing of cellular standard essential patents at the
component level will create a multi-level licensing regime in which Qualcomm and other cellular
SEP holders need to license some patents to component makers and other patents to handset
makers. Significant inefficiencies and hurdles to concluding license agreements will result.
Component makers will contend that only certain SEPs, and even certain claims within particular
patents, are practiced at the component level and, therefore, a component supplier need only
license a subset of SEP claims while OEMs (e.g., handset makers) are responsible for the
remainder. OEMs will contend that all or nearly all cellular SEP claims are practiced or
exhausted at the component level and that Qualcomm must, under this Order, first license at the

component level. Such circumstances will cause delay and disagreement among multiple parties

]

DECLARATION OF ALEX ROGERS IN SUPPORT OF MOTION TO STAY
Case No. 5:17-cv-00220-LHK-NMC

 

 
1324503

b&b WwW Ww

Oo oo wn nH WN

10
1]
12
13
14
15
16
7
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:17-cv-00220-LHK Document 1495-1 Filed 05/28/19 Page 3 of 4

as Qualcomm seeks to license the same portfolio of patents on an exhaustive basis to participants
on different levels of the supply chain. Delays, inefficiencies and disputes will undermine
Qualcomm’s ability to obtain fair value for its intellectual property relating to cellular standards.

6. The Order also requires Qualcomm to sell modem chips to OEMs that are or become
unlicensed. If Qualcomm is forced to sell modem chips to unlicensed OEMs while the Order is
reviewed on appeal, those unlicensed OEMs will claim that such sales exhaust Qualcomm’s right
to seek royalties for Qualcomm’s handset-level and system-level innovation reflected in its
cellular SEPs. Qualcomm will not be able to unwind such sales, even if the Order is modified or
reversed on appeal.

7. The Court also ordered Qualcomm to “negotiate or renegotiate license terms with
customers”—an injunction that “does not merely proscribe future Qualcomm conduct, and will
require Qualcomm to renegotiate many licenses.” Order at 229.

Renegotiation of Qualcomm’s license agreements would be a very significant undertaking. Any
renegotiation of Qualcomm’s existing licenses would be held in the injunction’s shadow,
including the Court’s findings and conclusions that are stated in the Order but subject to appeal.
This means that Qualcomm will be faced with demands that it accept licensing terms that it would
not otherwise accede to if the Court’s view of the facts or the law were deemed incorrect and the
Order overturned by a court of appeals.

8. It would be extremely difficult, if not impossible, to unwind new license agreements that
Qualcomm was required to negotiate in the shadow of the injunction and Order, even if the
injunction and Order are overturned or modified on appeal. Qualcomm’s license agreements
typically last for terms of five years or more. Once Qualcomm enters into new multi-year
agreements following this Order, simply reverting back to the prior agreements is not realistic.
Qualcomm will likely have to wait years to negotiate new agreements, and licenses entered into
pursuant to the Order and injunction will remain in place even if they contain unfavorable terms
that would not have otherwise occurred but for the Order.

9. Iam personally aware of situations in which licensees have stopped royalty payments to

Qualcomm based on prior events similar to this Order. For example, when the Chinese National

2

DECLARATION OF ALEX ROGERS IN SUPPORT OF MOTION TO STAY
Case No. 5:17-cv-00220-LHK-NMC

 

 

 
1324503

sc 0 we IN DH OH FS

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:17-cv-00220-LHK Document 1495-1 Filed 05/28/19 Page 4 of 4

Development and Reform Commission (“NDRC”) issued an order requiring Qualcomm to
renegotiate licenses that included Chinese patents and were for devices made and sold for use in
China, significant licensees stopped paying royalties while they renegotiated agreements.

10. Iam generally aware of Qualcomm’s market capitalization. Qualcomm’s market
capitalization has dropped approximately 15% (roughly $14 billion) following the Order in just a
few trading days following its issuance.

11. Attached hereto as Exhibit A is a true and correct copy of a letter from the Committee on
Foreign Investment in the United States, which reflects the judgment of that Committee that a
reduction in the amount of R&D spending on the technology developed by Qualcomm and in
Qualcomm’s influence on standard-setting could be detrimental “to the national security of the
United States.”

12. For the reasons stated above, should the injunction and Order motivate licensees to stop
paying, as has happened in the past, should a multi-level licensing regime undermine
Qualcomm’s ability to efficiently and effectively license its intellectual property, or should the
factual and legal conclusions set out in the Order undermine Qualcomm’s ability to negotiate or
renegotiate agreements for fair value of its intellectual property, then Qualcomm’s ability to
conduct fundamental research and development underlying cellular technology in the 5G era will
be impaired.

I declare under penalty of perjury that the foregoing is true and correct. Executed on this

28th day of May, 2019, in San Diego, California.

By: _¢

 

 

Pd Alex Rogers

3
DECLARATION OF ALEX ROGERS IN SUPPORT OF MOTION TO STAY
Case No. 5:17-cv-00220-—LHK-NMC

 

 
